Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the key code, and how the insertion location of a second pin is determined according to the key code of the respective first pin; must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-252669 in view of JP 2001-297833.
	Regarding claims 1 and 3, JP ‘669 (Figure 2) substantially discloses the claimed invention, including a separable high-voltage connector assembly comprising: a first connector 3 including a plurality of small connectors 11, wherein each small connector includes one or more first pins 11 and is configured to be separately connectable to a board 10; and a second connector 1 including a plurality of second pins 18, each second pin fastened to a corresponding one of the plurality of first pins, and wherein a total number of second pins of the second connector corresponds to a total number of first pins of the first connector, wherein the second connector is integrally formed through fastening and assembling of the respective second pins to a connector body 2.  JP ‘833 (Figure 1) discloses each first pin 12 has a key code 16, and to provide each of the plurality of first pins 11 of JP ‘669 with a key code thus would have been obvious, to properly orient each pin in the first connector.  The method limitations of claims 9, 10, 12 and 13 are deemed to be inherent in the manufacture of the assembly of claims 1 and 3. 
	Regarding claim 5, JP ‘669 discloses each of the second pins 18 is one pin.
	Regarding claim 6, JP ‘669 discloses each of the plurality of first pins 11 is one or more pins.
	Regarding claim 7, JP ‘669 discloses each of the plurality of first pins 11 is: a male pin configured to be inserted into the corresponding second pin 18.
	Regarding claim 8, JP ‘669 discloses each of the respective second pins 18 is a female pin configured to receive the corresponding first pin 18.
	Applicant's arguments filed April 20, 2021 have been fully considered but they are not persuasive.  Applicant states that the claimed key code is an abstract concept and not a structural feature that would be visible or depicted in the drawings.  This does not meet the requirement of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY F PAUMEN/Primary Examiner, Art Unit 2833